Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 22 January 2022. 
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2,7-9,14-16,21-23,28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plum (US Pat No. 7818729).
As per claim 1/8/15/22, a method to protect memory from buffer overflow or underflow (see Plum COL 18 LINES 24-27), the method comprising:
defining, by executing an instruction with at least one processor, an implicit bound pointer based on an implicit bound pointer definition in a configuration file (see Plum COL 21 LINES 55-65), the implicit bound pointer corresponding to a buffer bound hard-coded in hardware for a memory region  (see Plum COL 20 LINES 50-56), the buffer bound not to be explicitly allocated in a program (see Plum COL 34 LINES 63-66)
[The pointer attribute is taken as an implicit bound pointer.] 
instrumenting, by executing an instruction with the at least one processor, object code with an implicit buffer bound check based on the implicit bound pointer (see Plum COL 34 LINES 45-55); and
[Inserting a bound check during debug mode is taken as instrumenting as recited in the claims.] 
generating, by executing an instruction with the at least one processor, hardened executable object code based on the object code, the implicit buffer bound check, and the implicit bound pointer, the implicit bound pointer located in the hardened executable object code during a compilation phase (see FIG 2: 29 and COL 35 LINE 8-11)
As per claim 2/9/16/23, the method as defined in claim 1, 
wherein the configuration file is implemented using a platform configuration database entry (see Plum COL 65 LINE 37-41)
As per claim 7/14/21/28, the method as defined in claim 1, 
wherein, before the instrumenting of the object code with the implicit buffer bound check, the object code includes an explicit bound check (Plum COL 54 LINES 39-45)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6,10-11,13,17-18,20,24-25,27  rejected under 35 U.S.C. 103 as being unpatentable over  Plum (US Pat No. 7818729) in view of Berlin (US PG PUB No. 2016/0110542)

However, Plum does not expressly disclose but in the same field of endeavor Berlin discloses 
wherein the platform configuration database entry is to configure a subsystem of a computer in association with execution of a platform basic input-output system (BIOS) or a unified extensible firmware interface (see Berlin [0007]).
It would have been obvious to modify Plum to configure in a unified extensible firmware interface as taught by Berlin.
The suggestion/motivation for doing so would have been for the benefit of adding flexibility (see Berlin [0006]).
Therefore it would have been obvious to modify Plum to further configure in a unified extensible firmware interface as taught by Berlin for the benefit of adding flexibility to arrive at the invention as specified in the claims.
As per claim 4,11,18,25 the method as defined in claim 2, 
wherein the platform configuration database entry is configured in a unified extensible firmware interface, the unified extensible firmware interface including a boot loader to load an operating system in a computer  (see Berlin [0007]).
It would have been obvious to modify Plum to configure in a unified extensible firmware interface as taught by Berlin.
The suggestion/motivation for doing so would have been for the benefit of adding flexibility (see Berlin [0006]).
Therefore it would have been obvious to modify Plum to further configure in a unified extensible firmware interface as taught by Berlin for the benefit of adding flexibility to arrive at the invention as specified in the claims.
As per claim 6,13,20,27 the method as defined in claim 1, 
wherein the memory region is a system memory random access memory (see Berlin [0014]).
It would have been obvious to modify Plum to configure in a unified extensible firmware interface as taught by Berlin.
The suggestion/motivation for doing so would have been for the benefit of adding flexibility (see Berlin [0006]).
Therefore it would have been obvious to modify Plum to further configure in a unified extensible firmware interface as taught by Berlin for the benefit of adding flexibility to arrive at the invention as specified in the claims.
Claims 5,12,19,26  rejected under 35 U.S.C. 103 as being unpatentable over  Plum (US Pat No. 7818729) in view of Intel (Intel® Memory Protection Extensions (Intel® MPX) Enabling Guide, April 2015)
As per claim 5,12,19,26 the method as defined in claim 1, 
wherein the implicit bound pointer is loadable in a global bounds table during runtime, the global bounds table is a memory protection extension (MPX) table (see  PAGE 13: Figure 6: Bound Directory)
It would have been obvious to modify Plum to further implement an MPX table as taught by Intel.
The suggestion/motivation for doing so would have been for the benefit of increased robustness (see Intel PAGE 5: “Intel MPX is a set of processor features that, along with modifications in the OS and Compilers (Assemblers, Linkers) and a new run-time shared library, brings increased robustness to software by checking pointer references whose compile time normal intentions are usurped at run time due to buffer overflow.”)
Therefore it would have been obvious to modify Plum to further implement a MPX table as taught by Intel for the benefit of increased robustness to arrive at the invention as specified in the claims.  
RESPONSE TO ARGUMENTS
The previous grounds of rejections are withdrawn. 
CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137